 Case 1:20-cv-01168-JDT-cgc Document 4 Filed 08/04/20 Page 1 of 2                       PageID 24




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

JOHNATHAN WILLIAMS,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-1168-JDT-cgc
                                                  )
TENNESSEE DEPARTMENT OF                           )
CORRECTION, ET AL.,                               )
                                                  )
       Defendants.                                )


              ORDER DIRECTING PLAINTIFF TO FILE A SIGNED MOTION
            TO PROCEED IN FORMA PAUPERIS OR PAY THE $400 FILING FEE


       On July 30, 2020, Plaintiff Johnathan Williams, who is incarcerated at the Northwest

Correctional Complex in Tiptonville, Tennessee, filed a pro se civil complaint and a motion to

proceed in forma pauperis. (ECF Nos. 1 & 2.) However, Plaintiff neglected to sign his motion to

proceed in forma pauperis.

       Accordingly, Plaintiff is ORDERED to submit, within 21 days after the date of this order,

either a signed copy of his motion to proceed in forma pauperis or the entire $400 civil filing fee.1

He does not need to submit a second copy of his trust account statement. If Plaintiff fails to

submit either a signed motion or the filing fee, the Court will deny leave to proceed in forma

pauperis, assess the entire $400 filing fee from his trust account without regard to the installment



       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
 Case 1:20-cv-01168-JDT-cgc Document 4 Filed 08/04/20 Page 2 of 2                        PageID 25




payment procedures of 28 U.S.C. §§ 1915(a)-(b), and dismiss the action without further notice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at

605.

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
